SECOND MODIFICATION AGREEMENT

This Second Modification Agreement (“Agreement”), dated as of May 29, 2009 is
entered into by and among Stem Cell Innovations, Inc., a Delaware corporation
(the “Company”), Margie Chassman (“Chassman”) and Alpha Capital Anstalt
(“Alpha”).

WHEREAS, the Company and Alpha are parties to a subscription agreement dated
November 16, 2006 relating to an aggregate secured investment of $2,000,000 by
Alpha (the “Subscription Agreement”) in Notes (“Notes”) convertible into $.01
par value Common Stock of the Company and Common Stock Purchase Warrants related
thereto (“Warrants”), which agreements and instruments were modified by a
Modification Agreement dated as of December 31, 2008 by and among the Company,
Alpha and the Lenders identified therein (the “First Modification Agreement”);
and

WHEREAS, Alpha has made or agreed to make additional loans to the Company in the
amount of $300,000 pursuant to a Subscription Agreement dated as of December 31,
2008 (the “December Subscription Agreement”); and

WHEREAS, Chassman has made loans to the Company in the amount of no less than
$1,050,000 and is willing to agree to make certain additional loans to the
Company on the terms and conditions set forth herein;

WHEREAS, the parties wish to provide for continued funding of the Company’s
operations on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the parties hereto hereby agree as follows:

1. Ratification and Incorporation of Agreements. Except as expressly modified by
this Agreement, (a) the Company hereby acknowledges, confirms and ratifies all
of the terms and conditions set forth in, and all of its obligations under the
Subscription Agreement, the December Subscription Agreement, the First
Modification Agreement, the Notes and the Warrants and all agreements and
instruments contemplated thereby, which documents are valid, binding and in full
force and effect and (b) all of the terms and conditions set forth in the
foregoing documents are incorporated herein by this reference as if set forth in
full herein.

2. Right of First Refusal Waiver. In connection with the loan to the Company
described in Section 3 below, and the other transactions contemplated hereby,
Alpha waives its right of first refusal granted pursuant to Section 10 of the
December Subscription Agreement.

3. Chassman Loan. Not later than ten (10) days after the amendment of the
Company’s Certificate of Incorporation to permit the conversions contemplated by
Section 4 hereof is approved by the Company’s shareholders and the same day of
each of the five (5) months thereafter, Chassman agrees to loan the Company the
sum of $500,000 in six equal monthly installments. The notes representing
Chassman’s loan shall be on the same terms as the notes contemplated by the
December Subscription Agreement, provided, however, that Chassman’s notes shall
be unsecured and shall have a term of three (3) years. Failure by Chassman to
timely loan the Company said sum will be an Event of Default under the Notes and
the notes contemplated by the December Subscription Agreement.

4. Chassman Debt. Additionally, upon shareholder approval of amendements to the
Company’s Certificate of Incorporation to reduce the par value of the Company’s
Common Stock and increase the number of authorized shares of such Common Stock,
which amendments the Company agrees to diligently pursue to permit the
conversions contemplated by this Section 4, Chassman will be entitled, in lieu
of the conversion adjustment set forth in Section 12 of the First Modification
Agreement, to convert $1,000,000 of debt owed by the Company to Chassman into
5,000,000,000 shares of the Company’s Common Stock at a per share price of
$.0002. In connection with this right, the Company shall immediately convert
such debt (or all rights with respect thereto currently held by Chassman) into
shares of the Company’s Series 3 Convertible Preferred Stock convertible into
5,000,000,000 shares of the Company’s Common Stock on the terms and conditions
set forth in the Certificate of Designations attached hereto as Exhibit 1.

5. Chassman Assignment   Additionally, upon approval of the amendments to the
Company’s Certificate of Incorporation to reduce the par value of the Company’s
Common Stock and increase the number of authorized shares of such Common Stock,
Chassman will assign 100,000,000 shares of the Company’s Common Stock to Alpha
and 50,000,000 shares of such Common Stock to Momona Capital Corp. for no
additional consideration.

6. Management Stock Options. It shall be a condition of the continuing
obligation of Chassman to make advances under the loan described in Section 3
hereof that, within 60 days after the shareholder approval of the amendments to
the Company’s Certificate of Incorporation to reduce the par value of the
Company’s Common Stock and increase the number of authorized shares of such
Common Stock, the Company take all necessary corporate actions to grant 5-year,
fully vested stock purchase options to James H. Kelly, the Company’s CEO, and
Mark S. Germain, the Company’s Chairman of the Board, to purchase Common Stock
representing, respectively, 6% and 4% of the fully diluted shares of Common
Stock outstanding on the date of the grant at an exercise price equal to the
market value per share of such Common Stock on the date of the grant. Failure of
the Company to timely grant such options will be an Event of Default under the
Notes and the notes contemplated by the December Subscription Agreement.

7. Representations and Warranties. In order to induce Alpha and Chassman to
enter into this Agreement, the Company represents and warrants to each of them
as follows:

A. Power and Action. The Company has all requisite corporate power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its obligations hereunder and thereunder.

B. Authorization and Agreement. The execution and delivery of this Agreement by
the Company and the performance hereunder and thereunder have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Company.

C. Enforceability. This Agreement constitutes the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms.

D. No Violation or Conflict. The execution and delivery by the Company of this
Agreement and the performance by the Company hereunder and thereunder do not and
will not (i) contravene, in any respect, any provision of any law, regulation,
decree, ruling, judgment or order that is applicable to the Company or its
properties or other assets, or (ii) result in a breach of or constitute a
default under the charter, bylaws or other organizational documents of the
Company or any material agreement, indenture, lease or instrument binding upon
the Company or its properties or other assets.

E. Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body,
other than the filing of the Certificate of Designations and the Certificate of
Amendment to the Company’s Certificate of Incorporation contemplated by
Section 4 hereof, is required for the due execution, delivery and performance by
the Company of this Agreement.

F. Effect on Agreements. Except as specifically provided herein, the
Subscription Agreement, the December Subscription Agreement, the First
Modification Agreement, the Notes and the Warrants and all agreements and
instruments contemplated thereby remain in full force and effect in accordance
with their respective terms, including without limitation any Security Agreement
and Subsidiary Guaranty, each of which remain in full force and effect.

G. Governing Law: Consent to Jurisdiction and Venue. THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS AND DECISIONS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED WITHIN THE COUNTY OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND LENDERS
PERTAINING TO THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.

8. Miscellaneous.

A.. The Company undertakes to make a public announcement on Form 8-K describing
the terms of this Agreement not later than the fourth business day after the
execution of this Agreement.

B. This Agreement (i) contains the entire understanding of the parties with
respect to the subject matter hereof, (ii) may not be amended except in writing
signed by all of the parties hereto, (iii) shall inure to the benefit of the
parties hereto and their respective successors and assigns, (iv) may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.

C. Any determination that any provision of this Agreement or any application
thereof is invalid, illegal, or unenforceable in any respect in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Agreement. Section headings used herein are for convenience of
reference only, are not part of this Agreement, and are not to be taken into
consideration in interpreting this Agreement.

D. The Company represents and warrants that it (a) has engaged counsel and
understands fully the terms of this Agreement and the consequences of the
execution and delivery of this Agreement, (b) has been afforded an opportunity
to have this Agreement reviewed by, and to discuss this Agreement with such
attorneys and other persons as the Company may wish, and (c) has entered into
this Agreement and executed and delivered all documents in connection herewith
of its own free will and accord and without threat, duress or other coercion of
any kind by any person. The parties hereto acknowledge and agree that neither
this Agreement nor the other documents executed pursuant hereto shall be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Agreement and the other
documents executed pursuant hereto or in connection herewith.

E. In making proof of this Agreement, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto. Delivery of any executed counterpart of this Agreement by telefacsimile
or electronic communication shall have the same force and effect as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile or electronic
communication also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement as to
such party or any other party.

8. Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it and the terms set forth herein represents the
entire agreement between the parties.

STEM CELL INNOVATIONS, INC.

By: /s/ JAMES H. KELLY      

James H. Kelly, CEO

ALPHA CAPITAL ANSTALT

By:/s/KONRAD ACKERMAN      
Konrad Ackerman, President


/s/MARGIE CHASSMAN      

Margie Chassman

1

EXHIBIT 1

CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS OF
SERIES 3 CONVERTIBLE PREFERRED STOCK
OF
STEM CELL INNOVATIONS, INC.
A Delaware Corporation

Pursuant to Section 151 of the
Delaware General Corporation Law

1. Authorizing Resolutions.

Stem Cell Innovations, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “Corporation”), hereby certifies that the
following resolutions were duly adopted on May 17, 2009 by the Board of
Directors of the Corporation pursuant to the authority of the Board of Directors
as required by Section 151 of the Delaware General Corporation Law:

RESOLVED, that, pursuant to the authority conferred upon the Board of Directors
by Article IV of the Certificate of Incorporation of the Corporation, there is
hereby established a series of authorized preferred stock of the Corporation
having a par value of $.01 per share (the “Preferred Stock”), which series shall
be designated as Series 3 Convertible

Preferred Stock (the “Series 3 Preferred Stock”) and shall consist of ten
thousand (10,000) shares;

RESOLVED FURTHER, that the relative rights and preferences of the shares of the
Series 3 Preferred Stock of the Corporation shall be as follows:

A. Rank. The Series 3 Preferred Stock shall, with respect to dividend rights and
rights on liquidation, winding up and dissolution, rank junior to any other
series of Preferred Stock hereafter established by the Board of Directors,
unless the statement establishing such series provides that it ranks on a parity
with the Series 3 Preferred Stock and prior to the Common Stock, par value $.01
per share (the “Common Stock”), of the Corporation.

B. Dividends. 1. The holders of the shares of Series 3 Preferred Stock shall be
entitled to receive dividends when and as declared by the Board of Directors out
of funds legally available therefor, provided, that no dividends shall be
declared with respect to the Series 1 Preferred Stock except as required by
subparagraph B(4)(b) or B(5) hereof. Such dividends shall be paid in cash or in
the same property used for payment of any substantially concurrent dividend on
the Common Stock. Such dividends shall be paid to the holders of record of the
Series 3 Preferred Stock at the close of business on the date specified by the
Board of Directors of the Corporation at the time such dividend is declared;
provided, however, that such date shall not be more than 60 nor less than
10 days prior to the respective dividend payment date.

2. All dividends paid with respect to shares of Series 3 Preferred Stock
pursuant to paragraph B(1) shall be paid pro rata to the holders entitled
thereto.

3. Notwithstanding anything contained herein to the contrary, no cash dividends
on shares of the Series 3 Preferred Stock shall be declared by the Board of
Directors or paid or set apart for payment by the Corporation at such time as
the terms and provisions of any agreement of the Corporation, including any
agreement relating to its indebtedness, specifically prohibits such declaration,
payment or setting apart for payment or provides that such declaration, payment
or setting apart for payment would constitute a breach thereof or a default
thereunder; provided, however, that nothing herein contained shall in any way or
under any circumstances, except as expressly described herein, be construed or
deemed to require the Board of Directors to declare or the Corporation to pay or
set apart for payment any dividends on shares of the Series 3 Preferred Stock at
any time, whether permitted by any of such agreements or not.

4. (a) Holders of shares of the Series 3 Preferred Stock shall be entitled to
receive the dividends provided for in paragraph B(1) hereof in preference to and
in priority over any dividends upon the Common Stock.

(b) So long as any shares of the Series 3 Preferred Stock are outstanding, the
Corporation shall not declare, pay or set apart for payment any dividend on any
of the Common Stock or any warrants, rights, calls or options exercisable for
the Common Stock or make any distribution in respect thereof, either directly or
indirectly, and whether in cash, obligations or shares of the Corporation or
other property (other than distributions or dividends in Common Stock to the
holders of such stock), and shall not permit any corporation or other entity
directly or indirectly controlled by the Corporation to purchase any of the
Common Stock or warrants, rights, calls or options exercisable for the Common
Stock, unless prior to or concurrently with such declaration, payment, setting
apart for payment, purchase or distribution, as the case may be, a pro rata
payment or distribution is made on shares of the Series 3 Preferred Stock equal
in the aggregate to the amount the holders of the Series 3 Preferred Stock would
have received had their shares been converted to Common Stock on the basis set
forth herein (without regard to whether or not such Common Stock had yet been
authorized for issuance) immediately prior to such declaration, payment, setting
apart for payment, purchase or distribution, as the case may be.

5. From and after the second anniversary of the first issuance of shares of
Series 3 Preferred Stock (the “Commencement Date”), holders of the shares of the
Series 3 Preferred Stock shall be entitled to receive, when and as declared by
the Board of Directors, out of funds legally available for the payment of
dividends, in addition to the dividends required pursuant to subparagraph
B(4)(b) hereof, cumulative cash dividends at the annual rate of $5.00 per share,
in equal semi-annual payments on the last business day of June and December
(each of such dates being a “dividend payment date”) in each year with respect
to the six month period ending on the last day of the month in which the
dividend payment date occurs. Each of such semi-annual dividends shall be fully
cumulative and shall accrue (whether or not declared), without interest, from
the first day of the six-month period in which such dividend may be payable as
herein provided, except that, with respect to the first semi—annual dividend,
such dividend shall accrue from the Commencement Date.

6. Subject to the foregoing provisions of this Section B, the Board of Directors
may declare and the Corporation may pay or set apart for payment dividends and
other distributions on the Common Stock and may purchase or otherwise redeem any
warrants, rights or options exercisable for Common Stock, and the holders of the
shares of the Series 3 Preferred Stock shall not be entitled to share therein.

C. Liquidation Preference. 1. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Corporation, the
holders of shares of Series 3 Preferred Stock then outstanding shall be entitled
to be paid ratably, out of the assets of the Corporation available for
distribution to its stockholders after the payment or provision for any payment
of amounts due to holders of securities ranking senior to the Series 1 Preferred
Stock (the “Liquidation Value”), before any payment shall be made or any assets
distributed to the holders of the Common Stock, to the extent available, an
aggregate amount in cash equal to the greater of (a) $100.00 per share of
Series 3 Preferred Stock and (b) the amount the holders of the Series 3
Preferred Stock would have received had their shares been converted to Common
Stock on the basis set forth herein (without regard to whether or not such
Common Stock had yet been authorized for issuance) immediately prior to such
liquidation, dissolution or winding up.

2. For the purposes of this Section C, the voluntary sale, conveyance, exchange
or transfer (for cash, shares of stock, securities or other consideration) of
all or any substantial part of the property or assets of the Corporation or the
consolidation or merger of the Corporation with one or more corporations shall
not be deemed to be a liquidation, dissolution or winding up, voluntary or
involuntary, of the affairs of the Corporation for purposes of determining the
relative amounts of consideration to be paid to the holders of any class of
capital stock of the Corporation.

D. Conversion. Immediately upon the date the Corporation first has a sufficient
number of authorized and unissued shares of Common Stock reserved and a par
value on such Common Stock to permit conversion of the Series 3 Preferred Stock
in full, the Series 3 Preferred Stock shall be convertible into fully paid and
nonassessable shares of Common Stock, at the rate of five hundred thousand
(500,000) shares of Common Stock for each share of Series 3 Preferred Stock (the
“Conversion Rate”), which rate is subject to adjustment as provided in Section G
below.

E. Mechanics of Conversion. The holders of any shares of Series 3 Preferred
Stock shall convert such Series 3 Preferred Stock in accordance with Section D
hereof by surrendering to the Corporation or any transfer agent of the
Corporation the certificate or certificates for the shares to be converted. The
date on which the certificate or certificates representing any shares of the
Series 3 Preferred Stock are presented to the Corporation for conversion is
referred to herein as a “Conversion Date.” As promptly as practicable after any
Conversion Date, the Corporation shall issue and deliver to or upon the written
order of such holder a certificate or certificates for the number of full and
fractional shares of Common Stock to which such holder is entitled in connection
with such conversion. The person or persons in whose names the certificate or
certificates for Common Stock are to be issued upon conversion shall be deemed
to have become a holder of record of such Common Stock on the applicable
Conversion Date. If any holder of shares of Series 3 Preferred Stock shall
desire to have the certificate or certificates for shares issued in a name or
names other than the name or names of the holder or holders of record of such
shares of Series 3 Preferred Stock, such certificate or certificates shall be
duly endorsed to the transferee or in blank or shall be accompanied by a proper
instrument or instruments of assignment to such transferee or executed in blank;
such certificate or certificates shall also be accompanied by proof of payment
of any applicable transfer taxes. From and after any Conversion Date, each share
of Series 3 Preferred Stock being converted to Common Stock on such date shall
be deemed to have been converted in accordance herewith, and each certificate
representing such shares of Series 3 Preferred Stock shall for all purposes
represent only the right to receive such shares of Common Stock into which the
Series 3 Preferred Stock represented thereby is convertible.

F. Voting Rights. Except as set forth in this Section F or as otherwise required
pursuant to the provisions of the Delaware General Corporation Law, the holders
of the Series 3 Preferred Stock shall not be entitled to any vote with respect
to matters presented to the Corporation’s stockholders for a vote.

1. So long as any shares of the Series 3 Preferred Stock remain outstanding, the
Corporation will not, either directly or indirectly or through merger or
consolidation with any other corporation, without the affirmative vote at a
meeting or the written consent with or without a meeting of the holders of at
least 66-2/3% of the shares of Series 3 Preferred Stock then outstanding, amend,
alter or repeal any of the provisions of the Certificate establishing the
Series 3 Preferred Stock or the Certificate of Incorporation, as amended, of the
Corporation, or authorize any reclassification of the Series 3 Preferred Stock,
so as in any such case to affect adversely the preferences, special rights or
powers of the Series 3 Preferred Stock.

2. So long as any shares of the Series 3 Preferred Stock remain outstanding, the
Corporation will not, either directly or indirectly or through merger or
consolidation with any other corporation, without the affirmative vote at a
meeting or the written consent with or without a meeting of stockholders of at
least 66-2/3% in voting power of shares of the Series 1 Preferred Stock then
outstanding, increase the authorized number of shares of Series 3 Preferred
Stock or create, or increase the authorized number of shares of, any other class
of capital stock of the Corporation ranking on a parity with the Series 3
Preferred Stock either as to payment of dividends or upon liquidation,
dissolution or winding up of the Corporation.

G. Adjustment of Conversion Rate. The Conversion Rate shall be subject to
adjustment from time to time as follows:

1. Stock Dividends, Subdivisions and Combinations. If the Corporation shall:

(a) declare a dividend payable in, or a distribution of, Common Stock, to the
holders of such Common Stock or any other class or series of the Corporation’s
capital stock, or

(b) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or

(c) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,

then the Conversion Rate in effect at the time of the record date for such
dividend or distribution shall be adjusted, as of the effective date for such
subdivision or combination, to that number determined by multiplying such
Conversion Rate by a fraction (x) the numerator of which shall be the total
number of outstanding shares of Common Stock immediately after such event, and
(y) the denominator of which shall be the total number of outstanding shares of
Common Stock immediately prior to such event.

2. Mergers and Consolidations. In case of any consolidation with or merger of
the Corporation with or into any other corporation, or in the case of a sale,
lease, mortgage, pledge, exchange, transfer or other disposition by the
Corporation of all or substantially all of its assets, or any reclassification
of stock of the Corporation (other than a change in par value or from no par
value to par value or from par value to no par value, or a result of a stock
dividend or subdivision or a combination of shares), each share of Series 3
Preferred Stock shall thereafter be convertible into the number of shares of
stock or other securities or property to which a holder of the number of shares
of Common Stock deliverable upon conversion of such Series 3 Preferred Stock
(without regard to whether such Common Stock is then authorized) would have been
entitled upon such consolidation, merger, disposition or reclassification; and,
in any such case, appropriate adjustment (as determined in good faith by the
Board of Directors) shall be made in the application of the provisions herein
set forth with respect to the rights and interests thereafter of the holders of
the Series 3 Preferred Stock, to the end that the provisions set forth herein
(including provisions with respect to adjustments of the Conversion Rate) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
shares of stock or other property thereafter deliverable upon the conversion of
the Series 3 Preferred Stock, and any agreement entered into by the Corporation
with respect to any such consolidation, merger, disposition or reclassification
shall contain provisions giving effect to the adjustments provided for in this
subparagraph G(5).

3. Notice of Adjustments. Whenever the Conversion Rate of the Series 3 Preferred
Stock shall be adjusted pursuant to this Section G, the Corporation shall
promptly prepare a certificate signed by the president or the chief executive
officer and the chief financial officer of the

Corporation setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Board of
Directors made any determination hereunder) and the Conversion Rate per share of
Series 3 Preferred Stock after giving effect to such adjustment, and shall
promptly cause copies of such certificate to be mailed (by first class mail
postage prepaid) to each of the holders of the Series 3 Preferred Stock.

H. Notice. The holders of shares of the Series 3 Preferred Stock shall receive
notice not less than ten (10) days before the occurrence of any of the
following: (i) the declaration of any record date; and (ii) any meeting of the
holders of shares of the Common stock called by the

Corporation’s Board of Directors (which notice must set forth in
reasonable detail the business to be transacted at such meeting).

I. Limitation on Conversions. Notwithstanding any provision of Paragraphs D or E
hereof, no holder of Series 3 Preferred Stock shall be entitled to convert
shares of Series 3 Preferred Stock into Common Stock of the Corporation if the
effect of such conversion would be to cause such holder to beneficially own 5%
or more of the Common Stock of the Corporation calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder, unless the holder of such Series 3 Preferred Stock shall have given
not less than sixty-one days’ notice to the Corporation that the limitation set
forth in this Paragraph I shall no longer apply to the Series 3 Preferred Stock
held by such holder.

RESOLVED, FURTHER, that, before the Corporation shall issue any shares of the
Series 3 Preferred Stock, a Certificate pursuant to Section 151 of the Delaware
General Corporation Law shall be made, executed, acknowledged and filed in
accordance with the provisions of such law, and the proper officers of the
Corporation are hereby authorized and directed to do all acts and things which
may be necessary or proper in their opinion to carry into effect the purposes
and intent of this and the foregoing resolutions.

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed on its behalf by its duly authorized officer this        day of      ,
2009.

STEM CELL INNOVATIONS, INC.

By:       
Name:
Title:


2